Citation Nr: 0818313	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-03 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD). 

2.  Entitlement to a compensable disability rating for a left 
knee disorder.

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder, and if so, whether the reopened claim should 
be granted.  

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
bilateral plantar fasciitis, and if so, whether the reopened 
claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1990.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The issues of entitlement to an increased evaluation for GERD 
and a left knee disorder, and the (reopened) claims of 
entitlement to service connection for a low back disorder and 
bilateral plantar fasciitis are herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.


FINDINGS OF FACT

1.  By a February 1991 decision, the RO denied entitlement to 
service connection for a back disorder, based upon a finding 
of completely healed low back strain in service without 
residuals and no evidence of low back disorder upon VA 
examination in October 1990.  The appellant did not appeal 
that determination, and therefore it was final.

2.  Evidence has been received subsequent to the February 
1991 RO decision which was not previously submitted, which 
bears directly and substantially upon the claim for service 
connection for a low back disorder, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.

3.  By a February 1991 decision, the RO denied entitlement to 
service connection for a right foot disorder based upon no 
evidence of a right foot disorder either in service treatment 
records (STRs) or currently.  By a September 1993 decision, 
the RO denied service connection for bilateral foot 
disorders: the left foot disorder denial based upon no in-
service evidence of a left foot injury and no current medical 
records of a left foot disorder, and the right foot disorder 
based upon the absence of new and material evidence to reopen 
that claim.  The appellant did not appeal the February 1991 
or September 1993 determinations, and therefore they were 
final.

4.  Evidence has been received subsequent to the September 
1993 RO decision which was not previously submitted, which 
bears directly and substantially upon the claim for service 
connection for bilateral plantar fasciitis, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1991 RO decision, which denied service 
connection for a back disorder, is final.  38 U.S.C.A. § 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(2007).

2.  Evidence received since the February 1991 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for a low back disorder, and the claim may 
be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).

3.  The February 1991 and September 1993 RO decisions, which 
denied service connection for left and right foot disorders, 
are final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.104(a), 3.160(d) (2007).

4.  Evidence received since the September 1993 RO decision is 
new and material as it pertains to the veteran's claim for 
service connection for bilateral plantar fasciitis, and the 
claim may be reopened.  38 U.S.C.A. §§ 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).

Regarding the requests to reopen the claims for service 
connection for a low back disorder and bilateral plantar 
fasciitis, the Board here reopens and remands these claims, 
and hence no further discussion of VCAA development as to 
these claims is necessary.  

II.  Requests to Reopen Claims for Service Connection for
Low Back Disorder and Bilateral Plantar Fasciitis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131, 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (effective from Aug. 
29, 2001).

The veteran was first denied service connection for a back 
disorder and right foot disorder by a February 1991 decision, 
based upon STRs showing a low back strain in 1983 which 
completely healed without residuals, and on findings upon 
October 1990 VA examination of a back problem; and based upon 
STRs and post-service records showing no past or current 
right foot disorder.  That February 1991 decision as to the 
claims for service connection for a low back and right foot 
disorder became final because the veteran did not appeal the 
claims.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 
20.302(a).  The February 1991 decision was the last prior 
final denial explicitly addressing the veteran's claim for 
service connection for a low back disorder.  

The veteran was denied service connection for bilateral foot 
disorders by a September 1993 RO decision, based upon a 
finding of no new and material evidence presented to reopen 
the left foot disorder claim, and the absence of evidence of 
an in-service left foot injury.  That September 1993 decision 
as to the claims for service connection for a left and right 
foot disorders became final because the veteran did not 
appeal the claims.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.160(d), 20.302(a).  The September 1993 decision was the 
last prior final denial explicitly addressing the claim for 
service connection for a low back disorder.  

The RO in March 1996 issued a generic decision affirming past 
denials of all previously denied service connection claims, 
based on failure to submit new and material evidence to 
reopen the claims.  This was apparently in response to a 
generic claim for disability benefits, or to reopen prior 
claims.  Such a generic claim or request to reopen is not 
present in the claims folder.  There is no indication that 
the veteran appealed that March 1996 decision.  Noting the 
absence of any documentation of an initiating claim or 
request to reopen and the absence of any specificity on the 
part of the RO as to the claims adjudicated as not reopened, 
the Board will not here address whether the March 1996 RO 
decision constituted a valid adjudication of the claims 
herein reopened.  It is sufficient that the Board here 
determines that the claims for service connection for a low 
back disorder and bilateral plantar fasciitis are herein 
reopened.  

Evidence received since the prior final denial of the claim 
for service connection for a back disorder includes private 
medical records from the early and mid-1990s with diagnoses 
of  musculoskeletal low back pain and early degenerative 
changes of the mid back.  Post-service records also reflect a 
back injury in the course of work in 1995, and again in 2000.  
X-rays in October 1995 revealed mild arthritis at T-11 and T-
12.  An MRI in 2001 showed mild degenerative disc disease at 
L5-L5.  VA examination in August 2003 confirmed degenerative 
disc disease at L4-L5.  

While the post-service back injuries are noted, as well as 
findings of work-related mid-back difficulties, so too are 
findings of musculoskeletal low back pain prior to these 
post-service back injuries.  A treatment in July 1991 was for 
low back pain since hurting himself playing racquetball six 
months prior, with a finding of low back strain and some 
sciatica.  He was then seen for some persistent back 
difficulties, with significant improvement, in August 1991.  
A treatment record in January 1994 included a finding of 
musculoskeletal back pain based in part on observed mild 
paraspinous muscle spasm.  

In addition, the STRs include a treatment assessment of mild 
back strain in April 1983, and lumbar sprain in January 1987.  
Also notably, while the veteran's service examination in 
September 1986 and his service separation examination in July 
1990 both indicate a normal spine, these included no specific 
findings in reference to the low back.  The veteran's report 
of medical history in September 1986 informed of a history of 
intermittent low back pain, and noted that he had a history 
as a weight lifter.  His report of medical history in July 
1990 informed that the veteran had lower back pain that was 
"not unbearable just nagging." 

In his May 2003 request to reopen his claim, as well as in a 
January 2005 statement, the veteran informed that his back 
was already in poor condition when he separated from the 
Navy, and that his back condition had persisted since that 
time.  The veteran's statements are cognizable to support the 
presence of symptoms of disability.  Jandreau v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007); see Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability 
even where not corroborated by contemporaneous medical 
evidence).  Thus, the record as a whole presents a picture of 
ongoing low back difficulties possibly related to service.  

The Board finds that evidence received since the last prior 
final denial of a claim for a back disorder is new and, taken 
together with evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the claim for service connection for a low back 
disorder is reopened.  38 C.F.R. § 3.156(a).

Regarding the feet, the STRs include a June 1989 treatment 
for a complaint of burning pain in both heels for the prior 
two months which resolved over the course of the day, with an 
assessment at the time of bilateral plantar fascial 
synovitis.  While the veteran's service separation 
examination in September 1990 was negative for a foot 
disorder, that examination is notable for a failure to 
discuss reported foot symptoms, whereas the veteran reported 
upon his September 1990 report of medical history that his 
inside arches were frequently painful, and that the outside 
of his left foot was painful and he was told it had been 
broken but the break was discovered too late to cast.  He 
said on the report of medical history that the pain in his 
feet was intermittent, and he had no foot pain on the day of 
the report of medical history.  

While post-service medical records have not dwelt upon the 
veteran's claimed bilateral foot disorder, the Board notes 
that the VA examiner in October 1990 failed to address 
disorders of the feet, and no subsequent VA examination has 
addressed the veteran's feet, despite the in-service 
assessment in June 1989 of a condition which the veteran then 
reported had been persistent for two months, and which he 
reported in September 1990 had been present on an 
intermittent but recurrent basis.  The veteran in his May 
2003 statement requesting reopening his claim informed that 
he had the same problem in his feet since service, and that 
this was why he had quit his letter carrier job with the Post 
Office.  The veteran averred in a January 2005 statement 
that, when working his mail delivery route on foot, he had to 
continuously get new shoes and Sorbothane inserts due to his 
bilateral foot disorder, and that the use of orthotics 
afforded only temporary relief.  

The Board considers the veteran's statements of ongoing 
symptomatic difficulties with his feet since service to be 
new, and to relate to an unestablished fact necessary to 
substantiate the claim for service connection for bilateral 
plantar fasciitis.  These lay statements are cognizable to 
support ongoing symptoms from service.  Jandreau; Buchanan.  
Accordingly, the claim for service connection for a low back 
disorder is reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted, and the claim 
for entitlement to service connection for a low back disorder 
is reopened; to this extent only, the appeal is granted.

New and material evidence has been submitted, and the claim 
for entitlement to service connection for bilateral plantar 
fasciitis is reopened; to this extent only, the appeal is 
granted.


REMAND

The veteran must be afforded a VA examination to address his 
reopened claims for service connection for low back disorder 
and bilateral plantar fasciitis.  The evidentiary record 
indicates the possibility of  a link between service and 
these claimed current disabilities.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the veteran's claims for an increased rating for 
GERD and a left knee disorder, the veteran's representative 
accurately noted that the QTC examiner in March 2007 failed 
to state that the claims folder had been reviewed.  That 
examination report also does not exhibit evidence that the 
past medical records have been reviewed.  The duty to assist 
requires that VA examinations addressing claims be obtained 
which are informed by a review of the claims folders.  VA 
regulations require that each disability be viewed in 
relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1.  Thus, it is 
essential that the examining physician have the veteran's 
medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Remand of the appealed increased 
rating claims is accordingly required for a VA examination 
fully informed by review of the claims folders.

Upon remand, further VCAA notice must be afforded the 
veteran.  A recent decision of the U.S. Court of Appeals for 
Veterans Claims (Court) informed of specific criteria that 
must be met in VCAA letters issued addressing claims for 
increased ratings.  For an increased compensation claim, 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  


The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) which are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

The above interpretation of Vazquez by the Board is provided 
for general information.  For more specific direction, we 
refer the RO to the recent issuance by the Director, 
Compensation & Pension Service, VBA Fast Letter 08-16, 
SUBJECT:  Vazquez-Flores v. Peake and New Veterans Claims 
Assistance Act (VCAA) Notification Requirements (June 2, 
2008).

Here, the veteran was afforded a VCAA letter addressing his 
left knee disorder in July 2003, and was afforded a further 
VCAA letter in March 2007 addressing both his appealed 
increased rating claims.  However, these failed to inform of 
specific, special criteria beyond the generic increase in 
severity upon which claims for knee and back disorders are 
rated, and failed to inform of bases, beyond generic 
worsening of the condition, for the granting of increased 
ratings for these disorders.  Hence, further VCAA notice 
pursuant to Vazquez-Flores is required for these increased 
rating claims appears necessary.  



In view of the foregoing, the case is REMANDED for the 
following action:

1.  For the remanded claims, the RO should 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the evidence 
necessary to substantiate his claims, as 
well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and subsequent 
judicial authority, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
(Vazquez-Flores pertaining only to the 
increased-rating claims; see VBA Fast Letter 
08-16 (June 2, 2008) regarding Vazquez-
Flores and new VCAA notification 
requirements.  The VCAA letter should 
address each of the appealed claims with 
specificity.  Goodwin v. Peake, No. 05-876 
(U.S. Vet. App. May 19, 2008).  

2.  The RO should also request that the veteran 
identify the names, addresses, and approximate 
dates of treatment for all health care providers, 
VA and private, who may possess additional records 
pertinent to his claims that have not previously 
been identified by the veteran.  With any 
necessary authorization from the veteran, the RO 
should attempt to obtain and associate with the 
claims file any medical records identified by the 
veteran that have not yet been obtained.  These 
should include records from the Department of 
Labor underlying the disability determination for 
his Postal Service employment (only an 
occupational medicine summary report dated in 
September 2006 was obtained from that source, and 
that report informed of prior treatment or 
evaluation ("[The veteran] returns on September 
20th for evaluation [....]")).  (Emphasis added.)  

The veteran should also be asked to help in 
obtaining any records from the Post Office, or 
supporting medical documents, to support his 
contention in May 2003 that he stopped work as a 
Postal mail carrier due to his bilateral foot 
disorder.  

If the RO is unsuccessful in obtaining any medical 
records identified by the veteran, it should 
inform him and his representative of this and ask 
them to provide a copy of additional medical 
records they may have obtained on their own that 
have not been previously submitted.

3.  After the above-requested development is 
completed, the RO should afford the veteran a VA 
orthopedic examination by a physician with 
appropriate expertise to determine the current 
nature and extent of the veteran's service-
connected left knee disorder, and to determine the 
nature and etiology of any current low back 
disorder and any current bilateral plantar 
fasciitis.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All necessary 
studies, tests, and evaluations should be 
performed and the results noted in the examination 
report.  The examiner should consider applicable 
criteria for disorders of the knee, to include 
subluxation, lateral instability, limitation of 
flexion or extension, locking, giving way, and 
pain or pain-related loss of strength, 
coordination, or endurance.  Thus, the examiner 
should answer the following:

a.  What is the nature and extent of any 
current left knee disability?  In answering 
this question, the examiner should review 
records including past examination and 
treatment records.  

b.  Provide ranges of painless motion of the 
left knee.  Any pain with motion of the knee 
or pain with other functional use should be 
noted.  Regarding limitation of motion found, 
the examiner should comment on the presence 
or absence of associated pain, weakened 
movement, excess fatigability, 
incoordination, muscle atrophy, and the 
functional loss resulting from any of these.  
The examiner should attempt to provide a 
range of useful motion of the knee, in both 
flexion and extension, with consideration of 
these impacting factors of pain, weakened 
movement, excess fatigability, and 
incoordination.  

c.  The examiner should also comment on the 
presence or absence of subluxation or lateral 
instability, locking, giving way, and any 
ankylosis of the left knee.  The examiner 
should comment on effect of the knee 
disability on daily life and work.  

d.  For each low back disorder found, and 
for any plantar fasciitis found, based upon 
examination findings, appropriate tests and 
studies, historical records, and medical 
principles, the examiner should provide an 
opinion, with full clinical rationale, as 
to whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service.  The likelihood of intercurrent 
causes, including in the course of Postal 
employment, should be considered, though 
the examiner should note that such causes 
need not preclude a finding of partial 
causation in or due to service, or of 
partial causation or aggravation by 
service-connected disability.  

e.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.

f.  Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

g.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folders, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

4.  Also after completion of Remand Instructions 1 
and 2, the RO should afford the veteran a VA 
gastrointestinal examination by a physician with 
appropriate expertise to determine the current 
nature and extent of the veteran's service-
connected GERD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All necessary 
studies, tests, and evaluations should be 
performed and the results noted in the examination 
report.  The examiner should consider applicable 
criteria for rating GERD and associated hiatal 
hernia, as well as other appropriate criteria for 
disorders of the digestive system.  Thus, the 
examiner should answer the following:

a.  What is the nature and extent of any 
GERD?  The examiner should provide details as 
to any effects on alimentary as well as 
systemic functioning attributable to any 
current GERD.  The examiner should address 
all appropriate criteria for rating purposes.  

b.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiner must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiner should reflect review of the 
claims folders, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to 
pure speculation, this should be stated.

5.  Thereafter, and following any other indicated 
development, the RO should readjudicate the 
remanded claims de novo.  Staged ratings should be 
considered when addressing the remanded increased 
rating claims.  Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  If any benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


